  Case 2:19-mj-00255-DEM Document 1 Filed 05/07/19 Page 1 of 2 PageID# 1
                                                                      FILED
                   IN THE UNITED STATES DISTRICT COURT

                                                                    MAY - 7 2019
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                             NORFOLK DIVISION                  CLERK U.S. DISTRICT COURT
                                                                     NORFOLK, VA
UNITED STATES OF AMERICA

                                                  O ■ IQ   i
      V.                                 Case No. ^ ''
                                         Court Date: May 10, 2019
ISAIAH L. DRONES


                           CRIMINAL INFORMATION


                                COUNT   ONE
              (Misdemeanor)-Violation Notice No. 7668841

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 6, 2019, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the

special maritime and territorial jurisdiction thereof, in the Eastern

District of Virginia, the defendant, ISAIAH L. DRONES, did unlawfully

drive and operate a motor vehicle while under the influence of

alcohol.


     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-266 and 18.2-270.)

                                COUNT TWO
                              (Misdemeanor)

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 6, 2019, at Naval Station Norfolk, Virginia,

on lands acquired for the use of the United States and within the

special maritime and territorial jurisdiction thereof, in the Eastern

District of Virginia, the defendant, ISAIAH L. DRONES, was unlawfully

in possession of an open container of an alcoholic beverage while

operating a motor vehicle upon a public highway.

     (In violation of Title 18, United States Code, Sections 7 and
13, assimilating Code of Virginia Section 18.2-323.1)
  Case 2:19-mj-00255-DEM Document 1 Filed 05/07/19 Page 2 of 2 PageID# 2

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney



                            By:   IL         J-
                                  lames T. Cole
                                  ^Special Assistant U.S. Attorney
                                  U.S. Attorney's Office
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax: (757) 441-3205
                                  James.ColeOusdoj.gov




                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.


                                  X Ck
                            fames T. Cole
                            Ipecial Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.ColeOusdoj.gov




                           7                      2011
                           Date        ^^1
